FILED
                             NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD D. DIGGS,                                 No. 11-16792

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02339-RLH-RJJ

  v.
                                                 MEMORANDUM *
METRO POLICE DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Ronald D. Diggs appeals pro se from the district court’s order denying his

motion to reconsider its order dismissing with prejudice his 42 U.S.C. § 1983

action for failure to notify the district court of his change of address. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion, Briones v. Riviera Hotel & Casino, 116 F.3d 379, 380

(9th Cir. 1997) (per curiam), and we reverse and remand.

      Denial of Diggs’s motion for reconsideration on the basis of excusable

neglect was an abuse of discretion where the district court failed to identify and

analyze the motion under the standard set out in Pionneer Investment Services Co.

v. Brunswick Associates Limited Partnership, 507 U.S. 380 (1993) and in Briones.

See Lemoge v. United States, 587 F.3d 1188, 1192 (9th Cir. 2009) (district court

abuses its discretion where it fails to identify or apply Pioneer-Briones standard

properly). A proper application of the Pioneer-Briones standard demonstrates

“excusable neglect” because Diggs’s failure to file written notification of his

change of address immediately upon release from custody showed no danger of

prejudice to the defendants, a minimal delay in the proceedings and impact on the

district court’s docket, good faith on the part of Diggs, and an excusable reason for

the delay. Bateman v. United States Postal Serv., 231 F.3d 1220, 1224-25 (9th Cir.

2000) (applying Pioneer-Briones standard). Accordingly, we reverse and remand

for further proceedings consistent with our disposition.

      REVERSED and REMANDED.




                                          2                                       11-16792